Title: To James Madison from John Beckley, 25 May 1795
From: Beckley, John
To: Madison, James


Dear Sir,Philadelphia 25th: May 1795.
I have written you twice by post, once from New York and once since my return, but being without any acknowledgment of their receipt, am fearful of some miscarriage or failure thro’ the post Office. I stated to you very fully the reasons that delayed the settlement with Mr: Dohrman, and shall now repeat them; By the Mortgage to you of Novemr: 1788, the debt is specified and acknowledged to be £2000. New York Currency, with Interest thereon at seven per Centum from the date of the Mortgage; this he insists, was an Arbitrary sum put in the Mortgage, solely, to cover the bona fide amount of the debt, as the same should afterwards on a final settlement appear, on a recurrence to the Original Bill, with the Interest and damages thereon, according to the laws & custom of Virginia, and that it was impossible by any fair rule of settlement that his Bill drawn in March 1785 for 2700 dollars, could in November 1788 amount to 5000 dollars = £2000 York Currency. How far these suggestions are founded in fact you can best decide. On the one hand, the original Bill and papers remaining with you after the Mortgage was given, seemed to favor the Idea that no definitive liquidation of the debt was then made, whilst, on the other hand it was impossible for me to determine, how far the Interest, damages and difference of Exchange, between the date of the Bill and the date of the Mortgage, might have operated to the prejudice of Mr: Dohrman in producing such an amount of debt when the latter was given. Thus circumstanced I proposed a settlement on his principle, retaining the Mortgage in my possession and giving him a conditional acquittance until I heard from you, but to this he demurred proposing that the matter should rest until I could write to you, and that by your answer he would be governed, and immediately authorise & empower his correspondent in this City to make a final settlement and payment of the debt to me. He produced two acknowledgments of Mr: Mazzei, in part payment, since the date of Mortgage, amounting as well [as] I recollect to about 1400 dollars, but as we made no settlement I omitted to take a memorandum of them. His mode of payment will be in negotiable notes at 90 days with an approved endorser. Be pleased to favor me with your earliest answer on this subject.
This letter will be delivered you by Mr: Preston, and I enclose eight copies of the ‘Political Reflections.’ I brought two dozen from New York and have distributed them all. I expect 50 more in a day or two, and shall scatter them also—they were bought and dispersed in great numbers there, and are eagerly enquired after by numbers here. It will be republished in Boston, Portsmouth, Vermont, and at Richmond. Some careless delay has attended the little statement of facts by ‘A Calm Observer.’ But I have written to Colo. Burr and expect to see it shortly, and will forward a copy. The election of Governor is still in dubio. Great bets are depending on both sides, but I understand, thro’ a very direct channel (Knox cidevant Secy.) that King & Hamilton despair. In my last, I hinted at a fact respecting Hamilton, which, knowing the security of the present conveyance, I will now fully state. About six or eight weeks ago, whilst Hamilton was in N. York, Commodore Nicholson in conversation with a friend of Hamiltons stated that he had authentic information on which he knew he could rely, that Hamilton had vested £100,000 Sterling in the British funds, whilst he was Secretary of the Treasury, which sum was still held by a Banking house in London, to his use and Interest. H’s friend took fire, declared it a base calumny, and that it should be immediately investigated, demanding Nicholsons authority—Nicholson replied that he would be ready at any time & place when called on by Hamilton, to produce his Author, with the proofs he possessed. No call has however been made from that time to this. Nicholson informed me of these particulars himself, and added that if Hamiltons name is at any time brought up as a candidate for any public office; he will instantly publish the circumstance.
Dispatches from Monroe were lately intercepted by the British in the Pomona, and opened by the Kings Atto. General, in the Admiralty Court at Halifax, notwithstanding Mr. Purveiance the Supercargo of the Ship and bearer of the dispatches produced Monroes passport to him under the same official Seal—this has produced a warm correspondence between Mr. Randolph and Hammond.
Intelligence to several commercial houses here particularly Willings, Binghams or Lewis’s, Swanwicks &c. from their correspondents in France &c. state most decidedly that a seperate peace was signed the 26th: March between France, prussia, Spain, & Portugal. The Aristocrats here beleive it to be true, but I anxiously wish a confirmation. In a late conversation with Mr: Randolph he disclosed many corrob[or]ating particulars in the correspondence from Spain, evidencing that they were eagerly seeking for peace, even thro’ the generals of the Armies. In the same conversation too, he hinted very directly at you as the Author of ‘Political reflections.’ I discover in him, a great anxiety for Jay’s election, and conclude that it is equally desireable by the President.
Mr: Pinckneys departure for Madrid, is delayed for a short time, in consequence of some circumstances which Mr: Jay is to explain; he may be expected daily. A new frigate, the Agricola, was preparing at Rochfort to bring out Mr: Adet the new French Minister & two Commissioners, Members of Convention, they are expected every hour. These arrivals and the seperate peace, if true, will probably have an influence on the ratification of Mr: Jays treaty. This Moment, by an arrival from Guadaloupe in 14 days, we have the intelligence of the arrival there of a fleet from Brest of Eleven sail of the line with eight or ten thousand troops on board; this force will probably sweep all the West India Islands, before any assistance can be afforded from Gt Britain, for so completely are the Ministry engrossed with the apprehension of an invasion that they have no idea of breaking the force of their channel fleet, wholly trusting to the force now in the West Indies and to the hope that the French would not risk a division of their Marine force; besides no fleet can now be obtained from England before the Hurricane Months, after which, it will be October or November before the Season for action commences again, by which time the complete conquest of all the leward islands may be expected, as also the recovery of Saint Domingo. Another crisis appears to be approaching between the contending factions at paris of the Moderates & Jacobins; the trial of Barrere & his Associates will probably decide it, but in whatever way it terminates, little benefit can be expected to result from it to the cause of the revolution.
Mr: Brown, is returned from his excursion to the Southward, he has not received the two letters yo. took on for him to Geo: town. If you carried them on to Orange, be so good as to forward them here by Post. Be pleased to present the best respects of all our family to Mrs. Madison & her Sister & accept them yrself, from Dear Sir, Yrs. truly,
John Beckley.
